PER CURIAM.
In these consolidated appeals, Wayne A. Garrett seeks to appeal the orders granting motions to dismiss and for summary judgment as to some, but not all, defendants. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The orders that Garrett seeks to appeal do not dispense with all claims as to all parties. Therefore, the orders are neither final orders nor appealable interlocutory or collateral orders. Accordingly, we dismiss the appeals for lack of jurisdiction. We deny Garrett’s motion for a stay pending appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.